******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        BRIAN DAWSON v. JESSICA BRITAGNA
                   (AC 37302)
                   Gruendel, Alvord and Mullins, Js.
Submitted on briefs December 15, 2015—officially released February 2, 2016

(Appeal from Superior Court, judicial district of New
  London, Hon. Robert C. Leuba, judge trial referee
            [denial of motion to open].)
  James Colin Mulholland, filed a brief for the appel-
lant (defendant).
                          Opinion

   ALVORD, J. The defendant, Jessica Britagna, appeals
from the judgment of the trial court denying her motion
to open a default judgment rendered in favor of the
plaintiff, Brian Dawson. On appeal, the defendant
claims that the court improperly failed to conclude that
the default judgment was ‘‘void as a matter of law’’
because (1) the plaintiff failed to follow proper proce-
dures in obtaining the judgment, and (2) the court
granted relief on a claim or cause of action not alleged
in the complaint. We disagree and, accordingly, affirm
the judgment of the trial court.
  The plaintiff commenced this action against the
defendant on May 20, 2010. In his one count complaint,
he alleged breach of contract and sought ‘‘[f]air, just
and reasonable money damages’’ and ‘‘[s]uch other and
further relief as the [c]ourt finds just and equitable.’’
The defendant filed an appearance on June 18, 2010.
   From that point, the case has had a convoluted proce-
dural history. On August 22, 2011, the plaintiff filed a
certificate of closed pleadings and a claim for the trial
list, even though the defendant had not filed a respon-
sive pleading to the complaint. On October 26, 2011,
the plaintiff filed a motion for default against the defen-
dant for her failure to appear, which was denied by the
court clerk on November 3, 2011, for the reason that
an appearance had been filed on June 18, 2010. On
November 7, 2011, the plaintiff filed a ‘‘Motion for
Default and Judgment for Failure to Answer and to
Plead,’’ which was denied by the court clerk as being
an ‘‘improper’’ motion. The notice of denial contained
the following statement: ‘‘Please see § 17-32 of the Con-
necticut Practice Book for the proper order and timing
of motions.’’
   On December 7, 2011, the plaintiff filed a motion for
default against the defendant for her failure to plead,
which was granted by the court clerk on December 20,
2011. On January 3, 2012, the plaintiff filed a motion
for judgment. The court, Hon. Joseph J. Purtill, judge
trial referee, denied that motion with the following
explanation: ‘‘Judgment cannot be entered without an
affidavit or other evidence of damages.’’ The plaintiff’s
affidavit thereafter was filed with the court, and a hear-
ing in damages was held on February 28, 2012. Judge
Purtill granted the plaintiff’s motion for judgment:
‘‘Default having been entered against [the] defendant
on [December 20, 2011] after hearing and based upon
[the] affidavit, judgment is entered against [the] defen-
dant in the amount of $70,000, together with costs.’’ A
court generated notice of the order and judgment was
sent to all parties of record on February 29, 2012.1
  On July 30, 2014, more than two years after the default
judgment was rendered, the defendant filed a motion
to open and vacate the judgment on the ground that
‘‘it is void as a matter of law.’’ The plaintiff filed an
objection to the defendant’s motion, with a supporting
memorandum of law, on September 12, 2014. On Sep-
tember 29, 2014, the court, Hon. Robert C. Leuba, judge
trial referee, denied the defendant’s motion on the
ground that it was ‘‘filed after the time provided by
rule,’’ and sustained the plaintiff’s objection to that
motion. The defendant appealed from the court’s orders
on October 16, 2014. That same day, the defendant filed
a motion to reargue the court’s orders, to which the
plaintiff filed an objection on October 27, 2014. On
November 5, 2014, the court sent the following notice
to the parties: ‘‘The motion for reargument is granted.
The matter will be set down for a hearing at which time
both parties may be heard in argument on the issues
raised by the defendant in her motion.’’
  Following a hearing, Judge Leuba entered the follow-
ing order on December 4, 2014, and court generated
notices were sent to the parties: ‘‘After hearing the
arguments of the parties on the Motion to Set Aside
the Judgment in this matter, the court has reconsidered
the prior ruling in light of said arguments and all of
the filings in the file relating to the same. After such
reconsideration, the court affirms the denial of the
motion. The court does not find the judgment void. The
motion was not timely filed.’’
  The defendant filed an amended appeal on December
17, 2014, to include the court’s ruling on her motion for
reargument. On February 11, 2015, pursuant to Practice
Book §§ 64-1 and 6-1, Judge Leuba filed a memorandum
of decision on the defendant’s motion to open the judg-
ment. In that decision, the court set forth the procedural
background of the case, the defendant’s claims with
respect to alleged pleading irregularities in obtaining
the default judgment, the defendant’s claim that the
relief granted by the court had not been sought in the
complaint, a detailed analysis of all of the defendant’s
claims, the court’s conclusion that the default judgment
was not void, and the court’s determination that the
defendant’s motion to open and vacate the judgment
had not been timely filed.
                             I
   We first address the defendant’s claim that the ‘‘plain-
tiff’s failure to follow proper procedures in obtaining
his default judgment’’ rendered the default judgment
‘‘void as a matter of law.’’ We begin with the general
rule applicable to our review of a trial court’s determina-
tion on a motion to open a judgment. ‘‘The principles
that govern motions to open or set aside a civil judgment
are well established. A motion to open and vacate a
judgment . . . is addressed to the [trial] court’s discre-
tion, and the action of the trial court will not be dis-
turbed on appeal unless it acted unreasonably and in
clear abuse of its discretion. . . . In determining
whether the trial court abused its discretion, this court
must make every reasonable presumption in favor of
its action. . . . The manner in which [this] discretion
is exercised will not be disturbed so long as the court
could reasonably conclude as it did. . . .
   ‘‘To open a judgment pursuant to Practice Book § 17-
43 (a) and General Statutes § 52-212 (a), the movant
must make a two part showing that (1) a good defense
existed at the time an adverse judgment was rendered;
and (2) the defense was not at that time raised by reason
of mistake, accident or other reasonable cause. . . .
The party moving to open a default judgment must not
only allege, but also make a showing sufficient to satisfy
the two-pronged test [governing the opening of default
judgments]. . . . The negligence of a party or his coun-
sel is insufficient for purposes of § 52-212 to set aside
a default judgment. . . . Finally, because the movant
must satisfy both prongs of this analysis, failure to meet
either prong is fatal to its motion.’’ (Internal quotation
marks omitted.) Little v. Mackeyboy Auto, LLC, 142
Conn. App. 14, 18–19, 62 A.3d 1164 (2013).
   ‘‘Although . . . § 52-212 . . . normally limit[s] the
authority [of the trial court] to open judgments to a
four month period, [this statute does] not preclude the
opening of a default judgment that is rendered without
jurisdiction over a defendant. . . . As a matter of law,
in the absence of jurisdiction over the parties, a judg-
ment is void ab initio and is subject to both direct and
collateral attack. . . . A trial court’s authority to open
such judgments does not arise from . . . § 52-212 (a)
or Practice Book [§ 17-43] but from its inherent power
to open a judgment rendered without jurisdiction. . . .
In other words, a court always has the inherent author-
ity to open a default judgment, irrespective of the four
month rule and the valid defense and good cause
requirement in Practice Book § 17-43 and General Stat-
utes § 52-212 (a), if the judgment was rendered without
jurisdiction of the parties or of the subject matter.’’
(Internal quotation marks omitted.) Weinstein & Wis-
ser, P.C. v. Cornelius, 151 Conn. App. 174, 180–81, 94
A.3d 700 (2014).
   Applying the foregoing legal principles, the four
month rule for filing a motion to open and vacate a
judgment would not be applicable to a void judgment.
If the defendant is correct that the procedural irregulari-
ties in obtaining the default judgment rendered that
judgment void, then the court’s determination that the
defendant’s motion was not timely filed would be
erroneous.
   The defendant sets forth the following irregularities
in support of her argument that the judgment was void
as a matter of law: (1) the plaintiff filed a certificate of
closed pleadings and claimed the case for a hearing in
damages before filing a motion for default for failure
to plead, (2) the plaintiff filed a motion for a default
judgment for failure to plead fourteen days after the
issuance of the notice of default instead of the minimum
fifteen days required by Practice Book § 17-32 (b), and
(3) the plaintiff failed to file ‘‘an affidavit or other evi-
dence of damages’’ with his motion for judgment. The
trial court, in its February 11, 2015 memorandum of
decision, found that these claimed irregularities did
exist. Nevertheless, the court concluded that the defen-
dant had not been harmed because the default judgment
was not rendered until February 28, 2012, and the
claimed irregularities ‘‘did not enter into the procedure
by which the judgment was eventually entered . . . .’’
   It is undisputed that the defendant had filed an
appearance. There is no claim on appeal that the defen-
dant failed to receive notices of the various scheduled
hearings and court orders, and, yet, she never attempted
to file an answer or other responsive pleading or to
participate in any proceedings leading to the rendering
of the default judgment. More than two years after the
default judgment was rendered, the defendant
attempted to open and vacate that judgment claiming
procedural irregularities. We also note that the defen-
dant has cited no authority whatsoever for her argument
that such irregularities, under circumstances similar to
this case, render the default judgment void as a matter
of law. Accordingly, these claims fail.
                             II
  The defendant next claims that the default judgment
was void as a matter of law because ‘‘the judgment
obtained by the plaintiff was wholly inconsistent with
the relief sought in the complaint.’’ Specifically, the
defendant argues that ‘‘[t]here is most definitely no
claim made in the complaint for return of mon[eys]
loaned or invested in the business enterprise.’’2
  After the hearing in damages, Judge Purtill awarded
$70,000, together with costs, on the basis of the testi-
mony at the hearing and the plaintiff’s affidavit. That
amount represented the sums the plaintiff averred that
he had extended to the defendant ‘‘for the purpose of
purchasing and stocking a Sprint Store for telephone
sales . . . in Groton . . . .’’ The defendant claims that
the plaintiff alleged a tort claim arising out of a breach
of contract and that the plaintiff ‘‘changed his claim to
one for mon[eys] loaned . . . contrary to what he
claimed in his complaint.’’ The trial court, in its Febru-
ary 11, 2015 memorandum of decision, concluded that
the defendant’s claim was ‘‘not supported by a fair read-
ing of the whole complaint.’’ We agree with the trial
court.
   In his complaint, the plaintiff alleged the following:
‘‘On or about the period of August 2008 to December
2008, Plaintiff and Defendant orally agreed that for the
sum of and about $60,000, defendant would open and
operate the Sprint Store located on Long Hill Road in
Groton. That in exchange for a share in the profits and
a return of his investment capital of $60,000, plaintiff
did in fact exchange this same amount to the defendant.
In fact, this same amount has been added to over time
since December, 2008 by plaintiff to defendant. That
defendant did in fact accept such money and did pur-
chase the Sprint Store, its stock and merchandise neces-
sary to effectuate the legitimate operation of the store in
furtherance and completion of the agreement between
plaintiff and defendant.’’
  The plaintiff further alleged that ‘‘[o]n or about
December, 2008 to the present time, defendant has
steadfastly refused to either return the cash principal
of or about $60,000 to plaintiff or any of the profits of
the Sprint Store as agreed upon.’’ On the basis of the
facts alleged, the plaintiff claimed that the defendant
breached their contract ‘‘by refusing to return the princi-
pal and/or the profits . . . .’’ The plaintiff sought ‘‘[f]air,
just and reasonable money damages.’’ Although the
plaintiff initially claimed, inter alia, that he suffered
damage to his reputation and emotional distress, he
abandoned those claims at the hearing in damages and
sought only the return of the moneys he had loaned
the defendant. He testified at the hearing that he had
loaned her a total of $70,000, which was the amount
awarded by the court.
    ‘‘[T]he interpretation of pleadings is always a question
of law for the court . . . . Our review of the trial
court’s interpretation of the pleadings therefore is ple-
nary. We note that [t]he modern trend, which is followed
in Connecticut, is to construe pleadings broadly and
realistically, rather than narrowly and technically. . . .
[T]he complaint must be read in its entirety in such a
way as to give effect to the pleading with reference to
the general theory upon which it proceeded, and do
substantial justice between the parties.’’ (Emphasis
omitted; internal quotation marks omitted.) Bochanis
v. Sweeney, 148 Conn. App. 616, 628, 86 A.3d 486, cert.
denied, 311 Conn. 949, 90 A.3d 978 (2014). By including
a claim for emotional distress damages in his complaint,
it is true that the ‘‘format’’ was ‘‘unusual,’’ as noted in
the court’s February 11, 2015 memorandum of decision.
Nevertheless, we agree with the court that the plaintiff’s
‘‘intent is clear’’ from ‘‘a fair reading of the whole com-
plaint.’’ This is particularly true when, by allowing the
default judgment to enter, the defendant had admitted
all the essential elements contained in the plaintiff’s
complaint. See Argentinis v. Fortuna, 134 Conn. App.
538, 545–46, 39 A.3d 1207 (2012).3
   Accordingly, we conclude that the relief awarded by
the trial court was within the scope of the complaint
and that the court correctly determined that the default
judgment was not void as a matter of law. Because the
default judgment was not void, the court did not abuse
its discretion in denying the defendant’s motion to open
and vacate the judgment on the ground that the motion
was not timely filed.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff, by certificate of service filed with the court on November
27, 2013, certified that he mailed a copy of the judgment order to the
defendant on November 27, 2013.
   2
     ‘‘A judgment upon an issue not pleaded would not merely be erroneous,
but it would be void.’’ (Internal quotation marks omitted.) Foncello v. Amoro-
ssi, 284 Conn. 225, 233, 931 A.2d 924 (2007).
   3
     ‘‘This court has noted that [c]ase law makes clear . . . that once the
defendants had been defaulted and had failed to file a notice of intent to
present defenses, they, by operation of law, were deemed to have admitted
to all the essential elements in the claim and would not be allowed to contest
liability at the hearing in damages. . . . A default admits the material facts
that constitute a cause of action . . . and entry of default, when appropri-
ately made, conclusively determines the liability of a defendant. . . . Fol-
lowing the entry of a default, all that remains is for the plaintiff to prove
the amount of damages to which it is entitled.’’ (Citations omitted; internal
quotation marks omitted.) Argentinis v. Fortuna, supra, 134 Conn. App.
545–46.